Citation Nr: 1806461	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-04 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease as secondary to service connected ankylosing spondylitis of the cervical spine.


ORDER

Entitlement to service connection for coronary artery disease as secondary to service connected ankylosing spondylitis of the cervical spine is granted.


FINDING OF FACT

The Veteran's coronary artery disease is related to his service-connected ankylosing spondylitis of the cervical spine.



CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active military service from January 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2011 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida. 

In March 2017, the Veteran testified at a Travel Board Hearing in St. Petersburg, Florida before the undersigned. A transcript of the hearing has been associated with the claims file.

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for coronary artery disease as secondary to service connected ankylosing spondylitis of the cervical spine.

The Veteran contends that he has coronary artery disease related to his ankylosing spondylitis of the cervical spine.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310 (a), (b).

The question for the Board is whether the Veteran's current diagnosis of coronary artery disease is caused or aggravated by his service-connected ankylosing spondylitis of the cervical spine.

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's coronary artery disease is caused by his service-connected ankylosing spondylitis of the cervical spine.

In a June 2011 VA medical addendum, Dr. H. H. noted that the Veteran's coronary artery disease is probably related to his service connected ankylosing spondylitis of the cervical spine.  

In a September 2011 VA medical examination, the examiner noted that there is some association between ankylosing spondylitis of the cervical spine and coronary artery disease.

In a March 2012 VA administrative note, Dr. H. H. explained that it is suspected that inflammation related to the Veteran's rheumatologic disease has contributed to his premature coronary artery disease.

In a March 2017 private medical letter, Dr. R. J. opined that the Veteran's coronary artery disease is causally related to his ankylosing spondylitis. Dr. R. J. explained that patients with chronic inflammatory rheumatic conditions are at increased cardiovascular risk due to inflammation involving the blood vessels.

In light of the objective clinical medical evidence, and the Veteran's credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for Veteran's coronary artery disease and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for Veteran's coronary artery disease is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Florida Department of Veterans Affairs]
Department of Veterans Affairs


